Markus B.G. Oberg, OSB #112187
Daniel J. Park, OSB #132493
LE GROS BUCHANAN & PAUL
4025 Delridge Way SW, Suite 500
Seattle, Washington 98106-1271
Phone:      206-623-4990
Facsimile: 206-467-4828
Email: moberg@legros.com
Email: dpark@legros.com
Attorneys for Defendant Amis Integrity S.A.
by restricted appearance




                                  UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON

                                       PORTLAND DIVISION



DRY BULK SINGAPORE PTE. LTD,                          Case No. 3:19-cv-01671-BR

                     Plaintiff,                       IN ADMIRALTY

                             v.                       DECLARATION OF BRUCE HSUEH IN
                                                      SUPPORT OF RESPONSE IN
Amis Integrity S.A., in personam and M/V              OPPOSITION TO PLAINTIFF’S MOTION
AMIS INTEGRITY (IMO 9732412) her                      FOR LEAVE TO AMEND COMPLAINT
engines, freights, apparel, appurtenances,
tackle, etc., in rem,

                     Defendants.


          I, BRUCE HSUEH, declare as follows:

          1.         I am over the age of majority and, except as otherwise indicated, make this

declaration on personal knowledge, and am competent to testify regarding the facts contained

herein.

          2.         I am a Director of Wisdom Marine Lines S.A. (“Wisdom”) and the Chief
HSUEH DECL. IN SUPP. OPP. TO MOT. TO AMEND - Page 1
[Case No. 3:19-cv-1671]



{29293-00591359;2}
Financial Officer of Wisdom Marine Lines Co., Ltd. In my capacity as Director of Wisdom,

I have extensive knowledge of the corporation’s nationality, licensing, and business

operations.

          3.         Wisdom is a Panamanian corporation. Wisdom’s registered address is MMG

Tower, 23rd Floor, Paseo Del Mar and Pacific Avenues, Costa Del Este, Panama City,

Republic of Panama. Wisdom also maintains an office in Taiwan, located at 2nd FL., No.

237, Fu-Hsing S. Rd. Sec. 2, Taipei Taiwan 10667.

          4.         Wisdom does not conduct business in the State of Oregon. It is not licensed to

do business in the State of Oregon; has no offices, property, employees, or shareholders in

Oregon; has never advertised in Oregon; and has not sold products or services in Oregon. It

has no agent or office in the United States. (The same is true of Amis Integrity S.A. and

Wisdom Marine Lines Co., Ltd.)

          5.         Wisdom, at relevant times, was neither the owner nor the operator of the M/V

AMIS INTEGRITY.              Wisdom acted as manager of vessel operations on behalf of the

Owners, Amis Integrity S.A. In this capacity, Wisdom facilitated the charter of the vessel to

24Vision in 2017, and later to The China Navigation Company Pte. Ltd. (“CNCO”)—the

charter in effect at the time of the arrest in October 2019.

          6.         The M/V AMIS INTEGRITY is a Panamanian flagged vessel with IMO No.

9732412 and the International Call Sign H9XQ.

          7.         Amis Integrity S.A. employs the crew, which generally consists of Chinese

and Taiwanese citizens, through manning agencies, e.g., Qingdao Enhance International Ship

Management Co., Ltd. in the case of Chinese crew.



HSUEH DECL. IN SUPP. OPP. TO MOT. TO AMEND - Page 2
[Case No. 3:19-cv-1671]



{29293-00591359;2}
          8.         Under the charter party with 24Vision Chartering Solutions DMCC

(“24Vision”), once Owners delivered the vessel the Master was under the orders and

directions of 24Vision and 24Vision controlled and directed the vessel’s movements. Please

refer to paragraphs 8(a) and 15 of the charter party. Owners placed the vessel at 24Vision’s

disposal on/about July 14, 2017.

          9.         This is consistent with subsequent time charters of this vessel. The charterer

directs the vessel’s movements. For example, at the time of the arrest in October 2019, the

M/V AMIS INTEGRITY was under charter to The China Navigation Company Pte. Ltd.

(“CNCO”). CNCO had directed the vessel to load grain cargo in Vancouver, Washington.

          10.        The vessel is engaged in international trade. At the time of withdrawal in July

2019, the vessel had called at Cape Town, South Africa, and was en route to the East Coast

of South America.

          11.        Subjecting Wisdom to the jurisdiction of the federal district court for Oregon

would be unreasonable and unduly burdensome under the circumstances:

                     a.     Wisdom has had no direct contact with Oregon;

                     b.     Wisdom is a Panamanian corporation with offices in Taiwan, and has

no connections with Oregon, nor does it have an office or agent anywhere else in the United

States;

                     c.     the withdrawal at issue occurred in International waters between

Africa and South America, not in U.S. waters; and

                     d.     the Charter Party/ies provide that disputes be referred for arbitration in

London and governed by English law.



HSUEH DECL. IN SUPP. OPP. TO MOT. TO AMEND - Page 3
[Case No. 3:19-cv-1671]



{29293-00591359;2}
                                            CERTIFICATE OF SERVICE

                              I hereby certify that on March 13, 2020 I electronically filed
                     the foregoing with the Clerk of the Court using the CM/ECF system,
                     which will send notification of such filing to all associated counsel.

                            I certify under penalty of perjury under the laws of the State of
                     Washington that the foregoing is true and correct.

                             Signed at Seattle, Washington this 13th day of March, 2020.

                                                s/ Shelley Courter
                                                Shelley Courter, Legal Assistant
                                                LeGros Buchanan & Paul
                                                4025 Delridge Way SW, Suite 500
                                                Seattle, Washington 98106-1271
                                                Telephone:        206-623-4990
                                                Facsimile:        206-467-4828
                                                E-mail:           scourter@legros.com




HSUEH DECL. IN SUPP. OPP. TO MOT. TO AMEND - Page 5
[Case No. 3:19-cv-1671]



{29293-00591359;2}
